DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 26, 2019, December 9, 2019 and October 19, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US Pub. No. 2017/0334248) in view of Nakamura (US Pat. No. 6,276,415).
Regarding claim 1, Oshima teaches a pneumatic motorcycle tire (it being noted that the claim limitation “for motorcycles” is an intended use which does not further limit the claim) comprising a tread portion 4, sidewall portions 3 and bead portions 2, a carcass 5, a breaker 10, and a spiral belt 6, wherein the aspect ratio of the tire is 60% or more (paragraphs [0027]-[0028] and [0045]; figure 3), with specific embodiments having an aspect ratio of 60% (paragraph [0049]), the spiral belt is formed by spirally winding a ribbon-like strip, which is obtained by rubber-coating two paralleled steel cords, in the tire circumferential direction, in which spiral belt a spacing B (claimed spacing A) between the two steel cords in the ribbon-like strip along the periphery of the spiral belt is 0.8 to 1.5 mm at a tire widthwise cross-section in a reference state where the pneumatic tire is mounted on an application rim and inflated to a prescribed internal pressure with no load being applied thereto, the spiral belt has a spacing A (claimed spacing B) between the steel cords of adjacent ribbon-like strips along the periphery of the spiral belt of 3.5 to 6.0 mm (paragraph [0029]; figure 2), and the steel cords each have a tensile strength of 200 N to 1,000 N (paragraph [0031]). Oshima does not specifically disclose the use of closely spaced regions M. However, it is well-known in the motorcycle tire art to provide a closely spaced region at the center of the tire as is shown, e.g., by Nakamura (see column 8, lines 5-14 and figure 6). It would have been obvious to one of ordinary skill in the art to provide a closely spaced region in the center of the tire as taught by Nakamura in the tire of Oshima in order to combine the belt with the tread grooves in order to effectively and balancedly develop effects such as lateral gripping force on a wet road, stiffness feeling on dry road, quick handling, control of shimmy, and the like (see Nakamura at column 8, lines 15-20). One of ordinary skill in the art would then be able to arrive at values of spacing B in the closely spaced region at the equator through routine experimentation.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Nakamura as applied to claim 1 above, and further in view of Nakasaki (JP60-038209; machine translation attached and relied upon).
Regarding claim 2, Oshima teaches an aspect ratio of 60% as is set out above, but does not specifically disclose closely spaced regions at the end of the spiral belt. Nakasaki teaches providing circumferential reinforcement 10 above a breaker 7 at the edge of the breaker (machine translation at page 2; figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional reinforcement above the edge of the breaker as taught by Nakasaki in the tire of Oshima (combined) in order to prevent belt edge separation (see Nakasaki machine translation at page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 13, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2021